TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00717-CR


Annie A. Behrens, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY

NO. 42,286, HONORABLE BENTON ESKEW, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record has not been filed and is overdue.  Appellant Annie A. Behrens,
who was represented by retained counsel at trial, failed to appear at a hearing scheduled for May 22,
2008, to determine whether she is now indigent.  The trial court signed an order finding that Behrens
is not indigent and discharging the attorneys who had been temporarily appointed by the court.
Behrens shall pay or make satisfactory arrangements to pay the reporter's fee no later
than June 20, 2008.  If she fails to do so, the appeal will be considered and decided without a
reporter's record.  See Tex. R. App. P. 37.3(c).
It is ordered June 11, 2008.

Before Justices Patterson, Puryear and Henson
Do Not Publish